DETAILED ACTION
The following is a non-final office action in response to the application filed on 10/01/2020. Claims 1-20 are being examined and are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statement, filed on 01/04/2021 and 10/19/2022, have been considered by the Examiner. 
Drawings
The drawings filed on 10/01/2020 have been accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, 8 and 15, they recite “ the resource instrument” in line 14. There is lack of antecedent for “the resource instrument” because there are “a resource instrument” and “an intelligent resource instrument” recited prior. Therefore it’s not clear which resource instrument that “the resource instrument” refer to. 
Regarding claim 4, 11 and 18, the scope of “wherein the EEG readings are transmitted to the resource instrument and combined with data for the activation stimulus using a cryptographic hash algorithm” is not clear. Based on the paragraph [0056] in the specification, EEG readings are transmitted from the resource instrument to remote device. Therefore it is not clear how to hash EEG readings transmitted to the resource instrument. 
Dependent claims 2-7, 9-14 and 16-20 are rejected for carrying same deficiencies.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 4, 8, 10, 11, 15, 17 and 18 are provisionally rejected on the ground of non-statutory obviousness-type double patenting rejection based on obviousness analysis as being unpatentable over claim 1 and 22 of U.S. 16/921,132. This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the copending application no. 16921132,  for example (claim 1, 3 and 4 being shown as an example):
Instant Application # 17/060,238
US Patent # 16/921,132
1. A system for intelligent activation of a resource instrument, the system comprising: 
a memory device; and 
a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: 
receive a request from a user to initiate a resource action; 
transmit instructions to an intelligent resource instrument to emit an activation stimulus via an audible emission or tactile feedback stimulus; 
record EEG readings for the user during a duration of the activation stimulus via an EEG wearable device; 
extract one or more patterns from the EEG readings and compare the one or more patterns to stored user data; 
determine a match between the one or more patterns and the stored user data; 
validate the identity of the user; and 
transmit an authorization signal to the resource instrument activating the resource instrument for use in the resource action.
1. A system for intelligent resource instrument activation, the system comprising: 
a memory device; and 
a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: 
receive a request from a user to initiate a resource action; 
transmit instructions to an intelligent resource instrument to emit an activation stimulus; 

record EEG readings for the user during a duration of the activation stimulus via an EEG wearable device; 
extract one or more patterns from the EEG readings and compare the one or more patterns to stored user data; 
determine a match between the one or more patterns and the stored user data; 
validate the identity of the user; and 
transmit an authorization signal to the resource instrument activating the resource instrument for use in the resource action. 


3. The system of claim 1, wherein the activation stimulus further comprises an auditory tone, music clip, sound effect, or recorded message emitted from the resource instrument.
3. The system of claim 1, wherein the activation stimulus further comprises an auditory tone emitted from the resource instrument.
4. The system of claim 1, wherein the EEG readings are transmitted to the resource instrument and combined with data for the activation stimulus using a cryptographic hash algorithm.
4. The system of claim 1, wherein the EEG readings are transmitted to the resource instrument and combined with data for the activation stimulus using a cryptographic hash algorithm.


Claim 1, 3 and 4 of instant application are similar in nature to the copending application 16/921,132 as can clearly be seen from the comparison table except adding a limitation as transmit instructions to an intelligent resource instrument to emit an activation stimulus via an audible emission or tactile feedback stimulus.
However, the prior art  Rosenberg (US20060289657) teaches producing a control signal to the RFID card and generating tactile sensations from the card (Para. 0014, 0040, 0043, 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the copending application by including transmit instructions to an intelligent resource instrument to emit an activation stimulus via an audible emission or tactile feedback stimulus as disclosed by Rosenberg to enhance security (Para. 0027). 
Claims 8 and 15 have same limitations as claim 1, claims 10 and 17 have same limitations as claim 3, claims 11 and 18 have same limitations as claim 4, therefore claims 8, 10, 11, 15, 17 and 18 are rejected with same rational. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 5, 7-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al. (US20190125203, hereinafter Cast), in view of Rosenberg (US20060289657, hereinafter Rose). 
Regarding claim 1, 8 and 15, Cast teaches a system for intelligent activation of a resource instrument (Cast: a system to improve technology associated with authentication a new credit card; Para. 0077 and Para. 0021), the system comprising: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code (Cast: a memory device 250, a processing device 248; Para. 0036) to: receive a request from a user to initiate a resource action (Cast: identifying the user requesting resource distribution; Fig. 4:#402, Para. 0006 and 0067); emit an activation stimulus via an audible emission or tactile feedback stimulus (Cast: transmitting stimuli (auditory, visual or somatosensory) to the user for EEG reading; Para. 0011, 0004, 0055); record EEG readings for the user during a duration of the activation stimulus via an EEG wearable device (Cast: record electrical activity of the brain through a wearable EEG device; Para. 0023, 0025, 0049); extract one or more patterns from the EEG readings and compare the one or more patterns to stored user data (Cast: extract EEG reading from the EEG reader and compare the EEG reading with stored user baseline EEG reading; Fig. 4: #406, #410; Para. 0068 and 0072); determine a match between the one or more patterns and the stored user data (Cast: determine if the EEG reading matches the baseline EEG reading; Fig. 4: #412; Para. 0073); validate the identity of the user (Cast: identify the user based on EEG reading and baseline EEG; Para. 0023); transmit an authorization signal for use in the resource action (Cast: if match is YES, system transmits an action control alert requiring user action for the management of the resource distribution; Para. 0073).
Yet, Cast does not teach transmit instructions to an intelligent resource instrument to emit an stimulus via tactile feedback stimulus and transmit an authorization signal to the resource instrument activating the resource instrument for use.
	However, in the same field of endeavor, Rose teaches transmit instructions to an intelligent resource instrument to emit an stimulus via tactile feedback stimulus (Rose: transmit a control signal to the card, the card generating a tactile sensation; Para. 0014, 0027, 0040, 0058, 0043, 0060, 0062, 0038 and 0053) and transmit an authorization signal to the resource instrument activating the resource instrument for use (Rose: once the card is activated by the remote unit, a control signal is transmitted by the remote unit to the card; Para. 0014). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Cast to include transmit instructions to an intelligent resource instrument to emit an stimulus via tactile feedback stimulus and transmit an authorization signal to the resource instrument activating the resource instrument for use as disclosed by Rose. One of ordinary skill in the art would have been motivated to make this modification in order to enhance security as suggested by Rose (Rose: Para. 0027). 
Regarding claim 2, 9 and 16, combination of Cast and Rose teaches the system of claim 1. In addition, Rose further teaches wherein the activation stimulus further comprises one or more tactile patterns generated via a tactile activation mechanism embedded in the resource instrument (Rose: Para. 0024, 0042, 0058, 0060, 0062). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the activation stimulus further comprises one or more tactile patterns generated via a tactile activation mechanism embedded in the resource instrument as disclosed by Rose.  One of ordinary skill in the art would have been motivated to make this modification in order to enhance security as suggested by Rose (Rose: Para. 0027).
Regarding claim 5, 12 and 19, combination of Cast and Rose teaches the system of claim 1. In addition, Rose further teaches wherein the resource instrument further comprises a tactile activation mechanism, and wherein the tactile activation mechanism comprises an array of physically actuated elements controlled by a corresponding electrode array (Rose: Para. 0049-0053). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the resource instrument further comprises a tactile activation mechanism, and wherein the tactile activation mechanism comprises an array of physically actuated elements controlled by a corresponding electrode array as disclosed by Rose. One of ordinary skill in the art would have been motivated to make this modification in order to enhance security as suggested by Rose (Rose: Para. 0027).
Regarding claim 7 and 14, combination of Cast and Rose teaches the system of claim 1. In addition, Rose further teaches wherein the array of physically actuated elements further comprise an array of hydrogels that are altered in height or softness according to a corresponding voltage applied via the corresponding electrode array (Rose: Para. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the array of physically actuated elements further comprise an array of hydrogels that are altered in height or softness according to a corresponding voltage applied via the corresponding electrode array as disclosed by Rose. One of ordinary skill in the art would have been motivated to make this modification in order to enhance security as suggested by Rose (Rose: Para. 0027).
Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cast in view of Rose, and further in view of  Ashfield (US20080110983, hereinafter Ash). 
Regarding claim 3, 10 and 17, combination of Cast and Rose teaches the system of claim 1.
Yet, the combination does not teach wherein the activation stimulus further comprises an auditory tone, music clip, sound effect, or recorded message emitted from the resource instrument.
However, in the same field of endeavor, Ash teaches wherein the activation stimulus further comprises an auditory tone, music clip, sound effect, or recorded message emitted from the resource instrument (Ash: Para. 0021). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the activation stimulus further comprises an auditory tone, music clip, sound effect, or recorded message emitted from the resource instrument as disclosed by Ash. One of ordinary skill in the art would have been motivated to make this modification in order to provide audio to the card as suggested by Ash (Ash: Para. 0021).   
Claim 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cast in view of Rose, and further in view of  Cudak et al. (US20170228526, hereinafter Cudak).
Regarding claim 4, 11 and 18, combination of Cast and Rose teaches the system of claim 1.
Yet, the combination does not teach wherein the EEG readings are transmitted to the resource instrument and combined with data for the activation stimulus using a cryptographic hash algorithm
However, in the same field of endeavor, Cudak teaches wherein the EEG readings are transmitted to the resource instrument and combined with data for the activation stimulus using a cryptographic hash algorithm (Cudak: Para. 0063 and 0076). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the EEG readings are transmitted to the resource instrument and combined with data for the activation stimulus using a cryptographic hash algorithm as disclosed by Cudak. One of ordinary skill in the art would have been motivated to make this modification in order to authenticate users using stimuli as suggested by Cudak (Cudak: Para. 0001 and 0003). 
Claim 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cast in view of Rose, and further in view of Californiaa (US20180342176, hereinafter Cali).
Regarding claim 6, 13 and 20, combination of Cast and Rose teaches the system of claim 1. In addition, Rose further teaches wherein the array of physically actuated elements are configured to simulate the activation stimulus via the corresponding electrode array (Rose: Para. 0049-0053).
Yet, the combination does not teach wherein array of physically actuated elements are arranged in a 4 dot, 6 dot, or 8 dot pattern coinciding with a tactile language scheme.
However, in the same field of endeavor, Cali teaches wherein array of physically actuated elements are arranged in a 4 dot, 6 dot, or 8 dot pattern coinciding with a tactile language scheme (Cali: Fig. 2A, 2B, 2C; Para. 0132 and 0528). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein array of physically actuated elements are arranged in a 4 dot, 6 dot, or 8 dot pattern coinciding with a tactile language scheme as disclosed by Cali. One of ordinary skill in the art would have been motivated to make this modification in order to generating tactile display with Braille format as suggested by Cali (Cali: Para. 0003-0004).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lowe (US20210271948): card with dynamic tactile feature
Chen et al. (US20180285540): EEG based authentication
Block et al. (US20160275760): authenticating banking transactions using EEG
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.C./Examiner, Art Unit 2438     

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438